Citation Nr: 1402054	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the Veteran's service-connected bilateral knee disabilities.  

4.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected bilateral knee disabilities.  

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee.  

7.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

8.  Entitlement to a disability rating in excess of 10 percent for instability of the right knee.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of August 2008 of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for a lumbar spine disability, that reopened and denied a claim for service connection for a bilateral hip disability, and that denied the Veteran's claims for increased ratings.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file.

The issues of entitlement to service connection for a lumbar spine disability and for a bilateral hip disability, of entitlement to increased ratings for bilateral knee disabilities, and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a lumbar spine disability was initially denied in a November 2004 rating decision on the bases that the Veteran did not suffer from a lumbar spine disability during his active service, and that there was no evidence relating his current lumbar spine disability to his active service.  The Veteran did not initiate an appeal of this decision, and it became final.  

2.  Service connection for a bilateral hip disability was initially denied in a November 2004 rating decision on the basis that the Veteran's bilateral hip disability was not secondary to his service-connected bilateral knee disability.  The Veteran did not initiate an appeal of this decision, and it became final.  

3.  Evidence received since the November 2004 denials was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, relates to unestablished facts, and raises the reasonable possibility of substantiating his claims for service connection.




CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).

2.  The criteria for reopening the claim of entitlement to service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claim to reopen his previously denied claims for service connection, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  New and Material Evidence

Service connection for both a lumbar spine disability and a bilateral hip disability was first denied in a November 2004 rating decision.  

The claim for service connection for a lumbar spine disability was denied on the basis that there was no evidence that the Veteran injured his back during his active service or that his current back disability is related to his active service.  

The claim for service connection for his bilateral hip disability was denied on the basis that the evidence did not show that his bilateral hip disability was secondary to his service-connected bilateral knee disabilities.  The Veteran did not file a notice of disagreement with this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

With regard to his lumbar spine disability, the Veteran submitted a copy of a letter written in April 1993 during his active service.  In this letter, the Veteran complained of suffering from back pain, and he stated that he did not want to be seen for this pain, as he did not want to miss qualification.  At his August 2013 hearing, the Veteran also contended that he suffered a fall as a result of his bilateral knee disabilities, and that he injured his back as a result; this contention is corroborated by VA treatment records from December 2008 showing that the Veteran complained of falling after his knees gave out.  

With regard to his bilateral hip disability, the Veteran underwent a VA general medical examination in June 2008.  The examiner suggested that the Veteran's hip pain occurred after squatting.  He suggested that the Veteran's complaints of hip pain was not related to any intrinsic disease or condition of the hip joints or to his knees, but could be related to the rectum femoris muscle and tendon.  Given the examiner's narrative, it is not clear whether he was suggesting a relationship between the Veteran's bilateral hip disability and his lumbar spine.  

At his August 2013 Travel Board hearing, the Veteran stated that he fell during infantry school in 1993 and injured his hips.  He stated that he slid off a roof and fell ten feet, landing on his side.  He stated that he began to suffer from hip pain at that time and that he has suffered from pain since that time.  

This evidence was not before VA at the time of the Veteran's previous denials.  It relates to unestablished facts necessary to substantiate his claim (i.e., both the in-service injury and the nexus requirements).  Reopening the Veteran's claims for service connection for a lumbar spine disability and for a bilateral hip disability is warranted.  


ORDER

Reopening the previously denied claim of entitlement to service connection for a lumbar spine disability is granted.

Reopening the previously denied claim of entitlement to service connection for a bilateral hip disability is granted.


REMAND

At his August 2013 hearing, the Veteran and his representative argued that previous examinations for his claims for service connection and for increased ratings were inadequate.  New examinations are required.  

The Veteran has previously been denied a TDIU.  Since the time of his previous denial, however, the Veteran has been service-connected for additional disabilities.  Further, at an April 2011 VA mental disorders examination, the Veteran contended that he was unable to work on account of his service-connected bilateral knee disabilities as well as his (currently) non-service connected back and hips.  The claims for service connection have been reopened.  

TDIU has been raised by the record and must be considered on remand.  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional (but not before an examiner who has previously examined the Veteran) to determine the nature and etiology of his back and hip disabilities and to determine the current severity of his bilateral knee disabilities.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual file or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

With regard to the Veteran's claim for increased ratings, the examiner is to provide information regarding the current severity of the Veteran's bilateral knee disabilities.  All pertinent symptomatology and findings must be reported in detail, including the Veteran's report of suffering from pain and the functional effects of that pain.

With regard to the claim for service connection for a lumbar spine disability, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that any identified lumbar spine disability is related to the Veteran's active service, including any injuries suffered therein?  In answering this question, the examiner is to address the Veteran's competent reports of suffering from back pain during his basic training.  

b)  Is it at least as likely as not that any identified lumbar spine disability is proximately due to or the result of the Veteran's service-connected bilateral knee disabilities?  In answering this question, the examiner is to address the Veteran's contention that he fell in 2008 as a result of his knees giving way.

c)  Is it at least as likely as not that any identified lumbar spine disability has been aggravated by the Veteran's service-connected bilateral knee disabilities?  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

With regard to the Veteran's claim for service connection for a bilateral hip disability, the examiner is to answer the following questions:  

a)  From what, if any, bilateral hip disability does the Veteran currently suffer?

b)  Is it at least as likely as not that any identified bilateral hip disability is related to or had its onset in service?  In answering this question, the examiner is to consider the Veteran's report of falling off of a roof in 1993.  

c)  Is it at least as likely as not that any identified bilateral hip disability is proximately due to or the result of the Veteran's service-connected bilateral knee disabilities?  

d)  Is it at least as likely as not that any identified bilateral hip disability has been aggravated by the Veteran's service-connected bilateral knee disabilities?  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Obtain an opinion regarding the Veteran's employability from an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual file or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  If the examiner determines that it is impossible to offer an opinion regarding the Veteran's employability without scheduling him for an examination, then such an examination must be scheduled.  

After reviewing the claim file, the examiner must identify each impairment or symptom found as a result of his service-connected disabilities, including nerve damage to the left upper extremity, bilateral knee disabilities, and major depressive disorder, as well as the lumbar spine and bilateral hip disabilities for which service connection is sought.  The examiner must state the occupational impact that each impairment or symptom has on the Veteran's ability to secure or follow substantially gainful employment.  The examiner must state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom or impairment.   

In offering this opinion, the examiner must take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


